Citation Nr: 0518586	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injury.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
February 11, 1988 to March 18, 1988.  This case is before the 
Board of Veteran's Appeals (Board) on appeal from an April 
2002 rating decision by the Baltimore Regional Office (RO) of 
the Department of Veterans Affairs.  In April 2004, the Board 
remanded the claim for further development.

It appears that the veteran believes that the character of 
her discharge is a bar to VA benefits.  However, her 
discharge was an uncharacterized entry level separation (or 
discharge under conditions other than dishonorable as per 
38 C.F.R. § 3.12(f)), which is considered honorable service 
(and qualifying for VA benefits purposes).  Thus she would be 
entitled to VA benefits provided she can otherwise establish 
entitlement.  


FINDINGS OF FACT

It is not shown that the veteran sustained a knee injury in 
service or that she now has chronic disability of either 
knee.  


CONCLUSION OF LAW

Service connection for residuals of a bilateral knee injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters
 
On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 2002 decision 
denying her claim.  In that decision, the April 2003 
statement of the case (SOC), and a supplemental SOC issued in 
April 2005, she was notified of the evidence necessary to 
substantiate her claim, and of what was of record.  By 
correspondence in May 2001, prior to the rating on appeal, 
she was notified of the VCAA and how it applied to her claim.  
Pursuant to an April 2004 Board remand, she was further 
notified of the provisions of VCAA in April 2004 
correspondence.  The May 2001 letter, the April 2003 SOC, the 
April 2004 letter, and the April 2005 supplemental SOC, 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the April 2004 letter advised her to submit any new 
evidence within 60 days, she was further notified that 
evidence submitted within a year would be considered.  All 
evidence received in the interim has been accepted for the 
record and considered.  

The April 2003 SOC specifically advised the veteran that she 
should submit everything she has pertinent to her claim.  She 
was also advised that to establish service connection it was 
necessary to show current disability and disease or injury in 
service, and that the record showed neither.  She was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if she completed 
the releases provided, VA would assist her in obtaining any 
records she identified.  She has received all mandated 
notice, and is not prejudiced by any technical notice 
deficiency along the way

Regarding the duty to assist, the veteran indicated that 
there should be service medical records (SMR's) and treatment 
records from Fort Jackson Hospital.  In October 2001 her SMRs 
were obtained.  A July 2004 search for Fort Jackson Hospital 
records established that none were available.  All identified 
treatment records have been obtained to the extent possible.  

The Board has considered whether a VA examination is 
necessary.  A VA examination is necessary when there are 
(summarized):  1) Competent evidence of current disability.  
2) Evidence establishing a disability-causing event in 
service.  3) Evidence suggesting that the current disability 
and the event in service might be related.  38 C.F.R. 
§ 3.159.  Here, there is no competent evidence (medical 
diagnosis) of a chronic knee disability, and no evidence of a 
knee injury in service (and consequently nothing suggesting 
current bilateral knee disability could be related to 
service).  There is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements appear to be substantially met.  The veteran is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran contends that she injured both of her knees in 
service and went to the base hospital (Fort Jackson Hospital) 
on several occasions for treatment.  She claims that x-rays 
were taken, crutches were issued, and medication (including 
percodan) was prescribed.  She asserts that she was 
reassigned light clerical duties due to the injury and 
maintains that she has a bilateral knee disorder that is a 
result of injury in service.   

The veteran's SMRs, including a December 1987 enlistment 
examination, are negative for any complaints, treatment or 
findings of a knee injury or knee disability.  Service 
personnel records do not reflect that she was reassigned to 
light clerical duties due to a knee injury.  They do show 
that as part of her discharge process, she indicated that she 
did not desire a separation examination.  Service records 
show that the veteran received an uncharacterized entry level 
separation (or discharge under conditions other than 
dishonorable) for an unrelated disorder; there is no 
documentation of a knee injury.    

In an August 2004 statement, the veteran's mother indicated 
that after her discharge from service the veteran could 
barely walk due an injury to both knees sustained while on 
active duty, and that she continued to have bilateral knee 
problems.   

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.	Analysis

Threshold matters that must be addressed in any claim of 
service connection include whether the veteran has the 
chronic disability for which service connection is sought and 
whether there was a related disease, injury, or event in 
service.  The veteran was advised in an April 2003 SOC, April 
2004 correspondence, and an April 2005 SSOC that to establish 
service connection, she must show that she has a knee 
disability and that it was incurred in service.  Her SMRs and 
service personnel file do not show a knee injury or reveal 
any complaints, treatment, or findings of a knee disorder.  
Furthermore, there is no competent (medical) evidence that 
she has a chronic disorder of either knee.  She has not 
submitted any record showing a medical diagnosis of a chronic 
knee disability, nor has she identified any source where VA 
could obtain such evidence on her behalf.  Because the 
veteran and her mother are laypersons, they are not competent 
to establish by their own opinions that the veteran has a 
current bilateral knee disability or that any such disorder 
would be related to an injury in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
threshold criteria for establishing are not met, the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

Service connection for residuals of a bilateral knee injury 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


